DETAILED ACTION

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “posts coated with material” (Claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “the array of image elements comprise posts coated with a material contrasting with the spacer layer” which is unclear.  None of the drawings show posts, nor is there any description in the Speciation detailing “posts”.  All the drawings show a single layer of ink material, thus the claim is unclear.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaule et al. (US 2008/0160226).
Kaule et al. disclose a machine-readable optical security device comprising: A spacer layer 14/146; a layer of focusing elements 112 on a first side of the spacer layer and an array of image elements 145 (metallic motif with apertures 146); and a machine-readable component (Mr-Component) provided within ink 142 integrated with the spacer layer (embedded within the volume of the entire spacer).  (0145-0146; Fig. 15).  At least the Mr-Component of the ink may be invisible e.g. luminescent, as is known in the art to be invisible in visible light. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 8-12, and 14-15, are rejected under 35 U.S.C. 103 as being unpatentable over Kaule et al. (US 2008/0160226) in view of Giering et al. (US 2008/0116272).
In respect to claims 2-5, 8-11, and 14-15, Kaule et al. disclose any variety of machine readable inks, but do not disclose specifics frequencies of the ink or other features, however, Giering et al. teach providing machine-readable features which display signals in the invisible spectrum. Giering et al. teach that the Mr-signature of the Mr-component may display in the IR, UV, or NIR ranges, or combinations of any of these ranges (0023-0025). Giering et al. teach that the Mr-component may contain two signals within the UV range (0285, Fig. 3).  Giering et al. teach substances which are IR absorbent, and emit in the IR (0055-0071), wherein the list of several materials which can be used together have first and second absorption wavelengths (e.g. 800 nm vs 850 nm).  Giering et al. teach phthalocyanine (or substituted, metal-containing) in a matrix (crystal) (0075-0078).
 It would have been obvious to provide the machine-readable material taught in Crane et al. as materials which emit a response in the invisible spectral range in view of Giering et al. to avoid the relative ease in forgers ability to detect materials which emit in the visible range by providing a range of signals which also display in the invisible range (0004-0006).  Giering et al. teach that the Mr-signature of the Mr-component may display in the IR, UV, or NIR ranges, or combinations of any of these ranges (0025).  
In respect to claim 12, Giering et al. do not appear to teach that the IR-taggant is “benezenethiol-substituted copper-phthalocyanine”, however, such a taggant material would have been obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.




Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Kaule et al. substantially disclose the claimed invention, but do not disclose that the image elements (as contrasted from the Mr-component) produce the synthetic image with the focusing elements.  Contrarily, the ink of the Mr-component forms the image.
Zhang (US 2018/0231695), Crane et al. (US 2007/0273143), and Seo (KR 10-2012-0094743), disclose very similar inventions, however, in each case the “Mr-component” is disposed behind the array of image elements, and thus is not between the image component and the array of image elements.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637